El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Inició este pleito el Banco de Puerto Rico como liquida-dor del Banco Comercial de Puerto Rico en cobro de un pagaré por mil treinta y tres dólares treinta y cuatro centavos, firmado por Juan Bautista Arguinzoni, Guillermo Co-lón y Mateo Vázquez como deudores solidarios. Muerto el último, se demandó a su viuda y a sus diez hijos, ocho de los cuales eran menores de edad.'
Los demandados en su contestación aceptaron la existen-cia del pagaré pero pidieron que se desestimara la demanda por haber quedado extinguida la deuda por novación y por pago.
Pué el pleito a juicio. Aceptado el hecho del fallecimiento de Mateo Vázquez y el de que los demandados de apellido Vázquez y María Ocaña eran sus herederos, el Banco de Puerto Rico probó que estaba autorizado para negociar en la Isla y era el liquidador judicial del Banco Comercial de Puerto Rico. Luego ofreció en evidencia el pagaré en cues-tión firmado por Arguinzoni, Colón y Vázquez en septiem-bre 5, 1931, para vencer en octubre 31 siguiente, y la decla-ración de Diez de Andino a los efectos de demostrar que el pagaré pasó al Banco de Puerto Rico al hacerse cargo de *169la liquidación del Comercial, qne el Banco hizo gestiones pri-vadas de cobro sin resultado y qne el montante de la denda era $1,033.34 de principal y $289.34 de intereses al doce por ciento annal hasta febrero 28, 1934.
. Por la parte demandada declaró Guillermo Colón, uno de los firmantes del pagaré. Dijo qne éste representaba el resto de una denda que estaba garantizada con un bono hipote-cario de Juan B. Arguinzoni qne el Banco ejecutó; qne no satisfizo directamente el importe del pagaré, que tampoco la Sucesión de Mateo Vázquez lo había satisfecho, pero qne lo pagó Juan B. Arguinzoni con el bono qne ejecutó el Banco. Y por evidencia documental demostró dicha parte:
Qne en noviembre 25, 1930, Juan B. Arguinzoni suscribió un pagaré a la orden del portador por $12,350 y $500 adi-cionales para costas y lo garantizó con hipotecas qne cons-tituyó sobre las siguientes fincas rústicas situadas en Cayey: una de once y media cuerdas, otra de cuatro y media, otra de seis, otra de seis y media, otra de una, otra de diez, otra de veinticinco, y otra de diez, y sobre una casa ubicada en Cayey, dando en prenda dicho pagaré en marzo 19, 1932, al Banco Comercial de Puerto Rico en garantía de otros diez pagarés suscritos por él y otras personas ascendentes en junto a $8,057.89, siendo uno de ellos el que se intenta cobrar en este caso o sea el firmado por Arguinzoni, Colón y Váz-quez por $1,033.34;
Que en marzo 1, 1934, en Guayama, día señalado para la venta en pública subasta por ante notario del pagaré dado en prenda, el notario público Celestino Domínguez Rubio ante quien se llevó a efecto la subasta, otorgó una escritura haciendo constar que la venta fué anunciada en la forma'que se especifica, que Arguinzoni fué notificado, que compareció Juana Desrivieres Lebrón y ofreció a nombre del Banco de Puerto Rico, en su carácter de liquidador del Banco Comer-cial de Puerto Rico, mil dólares por el referido pagaré, can-tidad que debería abonarse a los $8,057.89 en garantía de los cuales se lo dió en prenda Arguinzoni y que no habiendo com-*170parecido ningún otro postor, ni mejorádose la oferta, se dió por terminado el acto adjudicándose al Banco la buena pro; y
Que el 14 de marzo de 1934, el banco inició un procedi-miento por la vía sumarísima para ejecutar la hipoteca cons-tituida en garantía del pagaré por $12,350, pero limitando su reclamación a $6,350, cuyo procedimiento terminó con la ad-judicación en pública subasta de las fincas hipotecadas al banco por la suma de $510 para ser abonada a la deuda reclamada.
Con tales alegaciones y esa prueba como base, dictó la corte sentencia en contra de los demandados y éstos apelaron para ante este tribunal.
Como puede verse por la exposición de hechos que ante-cede, no hay cuestión sobre la existencia del pagaré en que se basa el pleito.- Fué suscrito por los demandados y entre-gado al banco. Representa el saldo de una deuda. Siendo ello así, la evidencia del banco demostró un caso prima facie a su favor.
¿Demostró la evidencia de los demandados la extinción en todo o en parte de la obligación reclamada? Yeámoslo.
Después de firmado el pagaré de que se trata por los demandados, uno de ellos, Arguinzoni, otorgó el otro pagaré hipotecario que conocemos y lo dió al banco en prenda de varias obligaciones que tenía para con él contraídas, entre ellas la reclamada en este pleito.
No hay duda alguna a nuestro juicio de que a virtud de la nueva obligación de Arguinzoni la antigua no quedó novada. Para que una obligación quede extinguida por otra que la sustituya, dice el artículo 1158 del Código Civil (ed. de 1930), es preciso que así se declare terminantemente, o que la anti-gua y la nueva sean de todo punto incompatibles. T aquí ni se declaró terminantemente al constituirse la prenda que el nuevo pagaré sustituía al antiguo, ni la segunda obligación es incompatible con la primera. Se trata sencillamente de una garantía adicional.
*171La cuestión seria a estudiar y a resolver es la del efecto que puedan tener los actos del banco al instar la venta del segundo pagaré dádole en prenda, al convertirse en dueño del mismo y al ejecutarlo finalmente.
Prescribe el artículo 1771 del Código Civil (ed. de 1930):
“E] acreedor a quien oportunamente no hubiese sido satisfecho su crédito, podrá proceder por ante notario a la enajenación de la prenda. Esta enajenación habrá de hacerse precisamente en subasta pública y con citación del deudor y del dueño de la prenda, en su caso. Si en la primera subasta no hubiese sido enajenada la prenda, podrá celebrarse una segunda con iguales formalidades; y si tam-poco diere resultado, podrá el acreedor hacerse dueño de la prenda. En este caso estará obligado a dar carta de pago de la totalidad de su crédito.”
Ese artículo es igual, en lo pertinente a este caso, al 1872 del Código Civil español, refiriéndose al cual dice Manresa en sus “Comentarios”:
“Ei artículo objeto del presente comentario establece un proce-dimiento breve, económico y sencillo para la realización del débito asegurado con la prenda, sin que por ello dejen de adoptarse las medidas de precaución que inspiraron las limitaciones y prohibicio-nes impuestas por nuestro antiguo derecho.
“La razón que aconseja la prohibición de que el acreedor pren-dario se haga pago de su crédito, desde luego, con la cosa dada en prenda y sin intervención del deudor es obvia y comprensiva sin esfuerzo alguno, pues aparte de la violencia de doctrina que existe en que un título de garantía se convierta en un título de dominio, sin ningún acto jurídico próximo y especial que lo explique, como dice el Sr. ¡Sánchez Román — Sánchez Román, Derecho Civil, segunda edición, Tomo 4, pág. 981 — , el mero buen sentido enseña que resul-taría vejatorio y lesivo para los deudores el que el acreedor pu-diera apropiarse libremente la prenda en pago de su crédito, porque como la estimación de la suficiencia de la garantía, habría de que-dar reservada siempre al criterio o al arbitrio de los acreedores, la codicia de éstos podría aprovecharse de las circunstancias, no ad-mitiendo las garantías prendarias ofrecidas sino en el caso de me-, ¿liar gran diferencia entre el valor real de la cosa dada en prenda y el de la obligación asegurada con ella, ante la expectativa de ob-tener un considerable lucro al convertirse en dueños de la misma.
*172“Es, pues, una razón de orden moral la que inspira el precepto de este artículo al establecer como condición precisa en todo caso la venta de la prenda en pública subasta y la necesaria intervención del deudor, por cuyo medio pueden evitarse los perjuicios a que estarían expuestos en otro caso, tanto el principal obligado, como el dueño de la prenda en el caso de que ésta fuera constituida por una tercera persona.
“La potestad concedida al acreedor para proceder a la venta de la cosa prendada, en el caso de que oportunamente no hubiere sido satisfecho su crédito, es conforme al objeto de la prenda, pues de lo contrario no podría cumplirse el fin de la misma. Por eso todas las legislaciones han estimado ineficaz el pacto prohibitorio de dicha venta; pero si bien dicha potestad es inherente al contrato mismo, es indispensable, sin embargo, por la razón ya dicha, que en la ena-jenación se observen los dos requisitos indicados de la pública su-basta y de la citación del deudor, puesto que ambos constituyen ‘una formalidad substancial de las enajenaciones reguladas por el art. 1872’, como expresamente tiene declarado la Dirección general de los Registros.
“Si' la prenda hubiere sido constituida por persona distinta del deudor, deberá ser citado también el dueño de ella por concurrir respecto a éste las mismas razones que exigen la citación del deudor.
“Réstanos indicar que si bien el artículo que examinamos se re-fiere a la subasta extrajudicial, puesto que sólo habrá de preceder a la venta por ante Notario, esto no obsta al derecho que al acreedor asiste para reclamar judicialmente el pago de su crédito y la venta de la prenda con tal objeto, sólo que en dicho caso la enajenación ha de regularse por las prescripciones de la ley de Enjuiciamiento civil por constituir la misma un trámite del juicio, por cuyo motivo el Código no tenía para qué dictar regia alguna relativa a dicha clase de venta, toda vez que caía fuera de los límites propios del de-recho sustantivo.
“En su virtud, el acreedor prendario tiene dos medios para rea-lizar su crédito en el caso de que no sea satisfecho en su oportunidad, a saber: 1, — promover el juicio correspondiente, procediendo por la vía judicial contra la cosa pi*endada, y 2, — proceder extrajudicial-mente a la enajenación de la prenda en pública subasta ante No-tario con citación del deudor y del dueño de la misma si fuere persona distinta de aquél, que es el caso a que se refiere el presente artículo.
“Con arreglo a él, si en la primera subasta no fuere enajenada la prenda, podrá celebrarse una segunda con las mismas formali-*173dades; es decir, ante Notario y con las citaciones indicadas; y en el caso de qne ésta tampoco diere resultado, podrá el acreedor hacerse dueño de la prenda, adjudicándosela en pago, cuya adjudicación es consecuencia lógica de todo remate judicial o extrajudicial en que no hay postor; pero entonces estará obligado a dar carta de pago de la totalidad de su crédito, aunque el importe de éste fuere mayor que el valor de la prenda. ’ ’ 12 hfanresa, Comentarios al Código Civil Español, pág. 400.
Estamos enteramente conformes con la corte sentencia-dora en qne es potestativo del acreedor el recurrir o no a la venta por ante notario. Así lo sostiene Manresa y lo resolvió el Tribunal Supremo de España por sus sentencias 'de octubre 5, 1926, y mayo 12, 1927. Pero a nuestro juicio habiendo el banco optado por dicha venta, estaba obligado a ajustarse a los términos de la ley que la autoriza, y de acuerdo con ellos sólo le estaba permitido hacerse dueño de la prenda después de la segunda subasta, siendo su expreso deber en tal caso otorgar carta de pago de la totalidad de su crédito.
Sostiene el apelado en su alegato que una subasta cuando se compra, basta.
No estamos conformes con esa interpretación de la ley cuando como en este caso el que alega que compró es el acree-dor. Ninguna de las partes cita jurisprudencia sobre el particular ni la hemos encontrado por nosotros mismos, pero a nuestro juicio, como ya dijimos, si el acreedor opta por la venta ante notario, está obligado a seguir la ley y la ley sólo lo autoriza a hacerse dueño de la prenda en la segunda subasta y entonces a dar carta de pago de la totalidad de su crédito. Si se reconociera al acreedor el derecho a ser postor en la primera subasta y a adquirir como tal la prenda por una suma inferior al crédito garantizado por ella para ser abonada a dicho crédito, se destruiría lo que tuvo en mente el legislador, porque de hecho se estaría reconociendo al acreedor el derecho a hacerse dueño de la prenda por ese otro medio, en violación de lo expresamente fijado en el esta-tuto.
*174Dados los términos en que se llevó a efecto la subasta, pudo el deudor pedir que se anulara. No lo hizo. Deman-dado por el acreedor en pago de la deuda, prefirió aceptar su validez, alegando la extinción de -la obligación reclamada por pago, esto es, dando a la llamada por el banco compra de la prenda en pública subasta, el -alcance de haberse becbo el acreedor dueño de la prenda con los efectos que la misma ley prescribe, a saber, obligación de dar carta de pago de la totalidad de su crédito.
Y le asiste la razón a nuestro juicio. El acreedor debe estar y pasar por las consecuencias de sus propios actos. Supongamos que en vez de un pagaré la prenda hubiera con-sistido eh una alhaja y que hubiera ocurrido lo mismo que aquí ocurrió, ¿existiría duda de que al adquirir el acreedor para sí la alhaja implicaba el cobro de la deuda? A nuestro juicio, ninguna.
Habiendo llegado a la anterior conclusión, no es necesa-rio estudiar y resolver la otra cuestión sobre pago parcial levantada, esto es, la de que en todo caso la parte de la deuda que se reconoce por el acreedor que ha cobrado debería prorra-tearse entre todas las obligaciones garantizadas por el pagaré hipotecario que se dió en prenda.

Debe revocarse la sentencia recurrida y en su lugar dic-tarse otra declarando la demanda sin lugar, sin especial con-denación de costas.